DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  Claims 6 and 18 recite phrase “an dilated” on line 1, which should be “a dilated”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 19 recite the limitation "the relationship recognition task" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the method of claim 11" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 is a system claim. For the examination purpose, examiner assumes that the claim 16 depends on the method claim 15.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7, 10-11, 14-15, 17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims under Step 1 are directed towards a system (Claims 1, 5, 7, 10-11, 14) and a method (Claims 15, 17, 19-20). The independent claim 1 recites “determine a plurality of word representations of an unstructured text; tag entities in the unstructured text by performing a named entity recognition task on the plurality of word representations; determine position embeddings based on positions of words in the unstructured text relative to positions of the tagged entities; concatenate the plurality of word representations with the 
The limitation of “determine a plurality of word …”, “tag …”, “determine position… “concatenate…”, and “determine relation labels…” as drafted covers a human organizing of activities. More specifically, a human seeing receiving a medical record in unstructured text document, determines a plurality of word representations of an unstructured text; tags entities in the unstructured text by performing a named entity recognition task on the plurality of word representations; determines position embeddings based on positions of words in the unstructured text relative to positions of the tagged entities; concatenates the plurality of word representations with the position embeddings; and determines relation labels between pairs of tagged entities by performing a relationship extraction task on the concatenated word representations and position embeddings. All these activities are not tied to any apparatus and can be performed by writing down on piece of a paper using a pen and the claim language therefore appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind.
This judicial exception is not integrated into a practical application. In particular, claims 1, 15 and 20 recites additional element of “processor”, “computers” and “storage devices”. For example in paragraphs [0046] of the as filed specification, the computer is listed as a general-purpose computer based on the usage of generalized programming language. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide .
Independent claims 15 and 20 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.
Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “wherein the plurality of word representations include a capitalization representation indicative of whether subwords within the words are uppercased or lowercased” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein performing the named entity recognition task on the plurality of word representations further includes performing a sequential encoding to the plurality of word representations” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 10 is dependent on claim 3 and includes all the limitations of claim 7. Claim 10 recites “to perform the sequential encoding using parallel processing” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claim does not include additional elements that are sufficient to amount 
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Claim 11 recites “calculating a distance between each word and each named entity; and mapping the distance to a vector that is updated during training” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 14 is dependent on claim 5 and includes all the limitations of claim 1. Claim 14 recites “wherein the named entity recognition task and the relationship recognition task are trained using a loss function designed to account for losses associated with both the named entity recognition task and the relationship recognition task” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 17 is dependent on claim 1 and includes all the limitations of claim 15. Claim 17 recites “wherein performing the named entity recognition task on the plurality of word representations further includes: performing a sequential encoding to the plurality of word representations; and performing a conditional random field decoding to the sequentially encoded word representations” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to 
Claim 19 is dependent on claim 7 and includes all the limitations of claim 7. Claim 19 recites “wherein the named entity recognition task and the relationship recognition task are trained using a loss function designed to account for losses associated with both the named entity recognition task and the relationship recognition task” (mental process – observation, evaluation, judgment, opinion). The claim language provides only further specifying what the data used in the underlying mental process represents which is performed by generic computer components. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1, 5, 7-9, 11-12, 14-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “Joint entity recognition and relation extraction as a multi-head selection problem” to Bekoulis et al.  (“Bekoulis”).  
As to claims 1, 15 and 20, Bekoulis discloses a system, a method and a computer program code performs a method for processing unstructured texts in a medical record [Bekoulis title, pages 1-28], comprising: at least one processor, configured to: determine a plurality of word representations of an unstructured text [page 2: Section 1: Introduction - paragraph 1]; tag entities in the unstructured text by performing a named entity recognition task on the plurality of word representations [pages 9-11: section 3.3, Fig. 1]; determine position embeddings based on positions of words in the unstructured text relative to positions of the tagged entities [pages 9-11: section 3.3, Fig. 1]; concatenate the plurality of word representations with the position embeddings [pages 8-11: section 3.3, Fig. 1]; and determine relation labels between pairs of tagged entities by performing a relationship extraction task on the concatenated word representations and position embeddings [pages 8-9: section 3.1, pages 11-12: sections 3.3-3.4].
As to claim 5, Bekoulis discloses the feature of wherein the plurality of word representations include a capitalization representation indicative of whether subwords within the words are uppercased or lowercased [pages 20-21].
As to claim 7, Bekoulis discloses wherein performing the named entity recognition task on the plurality of word representations further includes performing a sequential encoding to the plurality of word representations [pages 7-9: section 3, 3.2].
As to claim 8, Bekoulis discloses wherein performing the named entity recognition task on the plurality of word representations further includes performing a conditional random field 
As to claim 9, Bekoulis discloses the feature of wherein the sequential encoding is performed using a bi- directional temporal convolution network [pages 6-7, 9: sections 2.3, 3, 3.2]. 
As to claim 11, Bekoulis discloses wherein the position embeddings are determined by: calculating a distance between each word and each named entity; and mapping the distance to a vector that is updated during training [pages 8-9: section 3.1, pages 11-12: sections 3.3-3.4].
As to claim 12, Bekoulis discloses wherein performing the relationship extraction task includes: performing a relation encoding on concatenated word representations and position embeddings [pages 8-9: section 3.1, pages 11-12: sections 3.3-3.4 applying a softmax layer to a result of the relation encoding to predict the relationship labels [pages 10-11].
As to claim 14, Bekoulis discloses wherein the named entity recognition task and the relationship recognition task are trained using a loss function designed to account for losses associated with both the named entity recognition task and the relationship recognition task [page 6: section 2.3: paragraph 2, also see page 11-12]. 
As to claim 17, Bekoulis discloses wherein performing the named entity recognition task on the plurality of word representations further includes: performing a sequential encoding to the plurality of word representations [pages 7-9: section 3, 3.2]; and performing a conditional random field decoding to the sequentially encoded word representations [pages 4-5, 7-8: section 2.1,3, also see Fig. 1].
As to claim 19, Bekoulis discloses wherein the named entity recognition task and the relationship recognition task are trained using a loss function designed to account for losses .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable Bekoulis (as applied above) in view of U.S. Patent Application Publication No. 2020/0034435 to Norouzi et al.  (“Norouzi”).  
As to claim 2, Bekoulis discloses the system of claim 1 [see rejection of claim 1]. Bekoulis also discloses applying a convolutional neural network on subwords within the words [Abstract, page 4-6, section 2.1-2.3].
Bekoulis does not expressly disclose wherein the plurality of word representations include an attention- based subword representation.   
In the same or similar field of invention, Norouzi discloses the feature of wherein the plurality of word representations include an attention- based subword representation [Norouzi paragraphs 0004, 0025, 0038-0039, 0048, 0088, also see Fig. 1:130]. 
Bekoulis to have feature of wherein the plurality of word representations include an attention- based subword representation as taught by Norouzi.  The suggestion/motivation would have been to accelerate the final translation time while maintaining high translation quality [Norouzi paragraphs 0026-0027].  
As to claim 3, Bekoulis discloses wherein applying a convolutional neural network on characters within the words further includes: breaking the words down to the subwords; mapping the subwords to a sequence of embeddings; and applying the convolutional neural network on the sequence of embeddings [Pages 6-9]. 
As to claim 4, Norouzi discloses wherein the plurality of word representations include an attention- based subword representation [Norouzi paragraphs 0011, 0039, 0048, 0077, 0088]. As per Norouzi, attention subsystem generates respective score/weight for each of the input tokens [paragraphs 0011, 0048, 0088]. Further, input tokens include a respective token for each of a set of word units and some or all of the word units are sub-word units [paragraph 0039]. In addition, the same motivation is used as the rejection of claim 2.	
As to claim 10, Norouzi discloses wherein the at least one processor includes a graphic processing unit configured to perform the sequential encoding using parallel processing [Norouzi paragraphs 0025, 0051, 0063]. In addition, the same motivation is used as the rejection of claim 2.
As to claim 13, Norouzi discloses wherein performing the relation encoding includes applying an attention layer configured to generate an importance score for each word in the unstructured text [paragraphs 0011, 0048, 0088]. In addition, the same motivation is used as the rejection of claim 2.
claim 16, Bekoulis discloses applying a convolutional neural network on subwords within the words [Abstract, page 4-6, section 2.1-2.3].
Further, Norouzi discloses the feature of wherein the plurality of word representations include an attention- based subword representation [Norouzi paragraphs 0004, 0025, 0038-0039, 0048, 0088, also see Fig. 1:130] and an attention layer configured to generate an importance score for each subword [Norouzi paragraphs 0011, 0039, 0048, 0077, 0088]. As per Norouzi, attention subsystem generates respective score/weight for each of the input tokens [paragraphs 0011, 0048, 0088]. Further, input tokens include a respective token for each of a set of word units and some or all of the word units are sub-word units [paragraph 0039]. In addition, the same motivation is used as the rejection of claim 2.  
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Bekoulis (as applied above) in view of U.S. Patent Application Publication No. 2019/0318726 to Jin et al.  (“Jin”).  
As to claims 6 and 18, Bekoulis discloses the system of claim 1 and the method of claim 15 [see rejection of claims 1 and 15].
Bekoulis does not expressly disclose wherein the plurality of word representations include a dilated subword representation determined by applying a dilated convolutional neural network on subwords within the words, wherein the dilated convolutional neural network has a dilation factor larger than 1.   
In the same or similar field of invention, Jin discloses the feature of wherein the plurality of word representations include an dilated subword representation determined by applying a dilated convolutional neural network on subwords within the words, wherein the dilated convolutional neural network has a dilation factor larger than 1 [Jin paragraphs 0017, 0021-0022]. 
Bekoulis to have feature of wherein the plurality of word representations include an dilated subword representation determined by applying a dilated convolutional neural network on subwords within the words, wherein the dilated convolutional neural network has a dilation factor larger than 1 as taught by Jin.  The suggestion/motivation would have been to provide techniques for a recursive deep-learning approach for performing speech synthesis using a repeatable structure [Jin Abstract]. 
	Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: Non-Patent Literature “A Multicast Classification Method based on Deep Learning for Named Entity Recognition in Electronic Medical Record” by Dong et al. (pages 1-4, Figs. 1-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANTIM G SHAH/Primary Examiner, Art Unit 2652